Citation Nr: 1615112	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO.  09-06 952A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to reinstatement of nonservice-connected pension benefits from            March 20, 2007 through April 3, 2007 that were withheld due to fugitive felon status.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel





INTRODUCTION

The Veteran served on active duty in the U.S. Army from March 1973 to January 1975.

This case comes before the Board of Veterans' Appeals  (Board) on appeal from a February 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) Pension Center in Milwaukee, Wisconsin, which stopped pension payments effective March 20, 2007 due to fugitive status (later resumed effective April 3, 2007).  The appeal was then transferred to the RO in Cleveland, Ohio.  

The Veteran did not report for a February 2016 Board videoconference hearing, without good cause or request to reschedule, and his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(e) (2015).                             

Based on April 2014 correspondence, the Veteran's representative appears to have filed a claim for entitlement to service connection for a left foot condition (toes, toenails).  This correspondence has not been addressed by the RO as the Agency of Original Jurisdiction (AOJ).  The Board does not have jurisdiction over the matter, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

This claim concerns the fact of whether the Veteran was properly designated as a fugitive felon in March 2007, due to what is officially listed as a warrant for his arrest, the warrant ultimately being recalled in early April 2007.

By law, a Veteran may not be paid or otherwise provided a VA benefit for any period while a fugitive felon.   See 38 U.S.C.A. § 5313B (West 2014); 38 C.F.R.     § 3.665(n)(1) (2015).  "Fugitive felon" is a person who is a fugitive by reason of:   (i) Fleeing to avoid prosecution, or custody or confinement after conviction, for an offense, or an attempt to commit an offense, which is a felony under the laws of the place from which the person flees; or (ii) Violating a condition of probation or parole imposed for commission of a felony under Federal or State law.  38 C.F.R.   § 3.665(n)(2).  

The Veteran maintains that the warrant was recalled in early April 2007 (this fact itself is confirmed by the record), and indicates that because of this recall the warrant should not count against him for VA purposes.  Another argument is that the warrant was erroneous in the first place.  According to the Veteran, when he was late to a scheduled March 2007 court date on a criminal matter, it was rescheduled for early-April for which he timely appeared, but simply, at no point was there ever a proper warrant issued.  It is alleged a paperwork error on the part of state criminal justice personnel as the cause of this confusion.  

The Board reserves reaching the merits of the above arguments at this time, observing only that there are established adjudicative procedures for resumption of benefits after fugitive felon status ends, including cases involving expiration of active warrants.  See VA Adjudication Procedure Manual, M21-1, X.16.1.e (Dec. 16, 2015).  

More information is still needed, the official documentation of a warrant's issuance, which would clear up this situation considerably.  The Board must then confirm that the Veteran was actually charged with a felony under Ohio law in the original criminal matter, by obtaining the indictment and/or other charging documents (listing more information than just the title of alleged offense).  The AOJ should contact the state of Ohio court system and request appropriate documentation to resolve these issues, before readjudicating the claim.    

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate division of the Court of Common Pleas, Cuyahoga County, State of Ohio, and obtain any and all documentation of a warrant issued in March 2007 (or in the vicinity), including information as to what prompted issuance of that warrant, and its subsequent recall.  Also obtain documentation (indictment and/or other relevant documents) clarifying whether prior to the warrant the Veteran was charged with a felony under Ohio law, or instead a misdemeanor.

2. Review the claims file.  If any of the directives specified in this remand have not been implemented,              take proper corrective action before readjudication.           Stegall v. West, 11 Vet. App. 268 (1998).

3. Readjudicate the claim on appeal based upon all additional evidence received.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

